Exhibit 10(g)



[Date]
 
[Employee Name]
_________________
_________________
 
 
Dear [First Name]:
 
You are presently the [Title], of Westar Energy, Inc., a Kansas corporation (the
“Company”).  The Company considers the establishment and maintenance of a sound
and vital management team to be essential to protecting and enhancing the best
interests of the Company and its shareholders.  In this regard, the Company
recognizes that, as is the case for many publicly-held corporations, the
possibility of a Change in Control may arise and that such possibility and the
uncertainty and questions which it may raise among management may result in the
departure or distraction of management personnel to the detriment of the Company
and its shareholders.
 
Accordingly, the Board has determined that appropriate steps should be taken to
minimize the risk that the Company’s management will depart prior to a Change in
Control, thereby leaving the Company without adequate management personnel
during such a critical period, and that appropriate steps also be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.  In
particular, the Board believes it important, should the Company or its
shareholders receive a proposal for transfer of control, that you be able to
continue your management responsibilities without being influenced by the
uncertainties of your own personal situation.
 
The Board recognizes that continuance of your position with the Company involves
a substantial commitment to the Company in terms of your personal life and
professional career and the possibility of foregoing present and future career
opportunities, for which the Company receives substantial benefits.  Therefore,
to induce you to remain in the employ of the Company, this Agreement, which has
been approved by the Board, sets forth the benefits that the Company agrees will
be provided to you in the event your employment with the Company is terminated
in connection with a Change in Control under the circumstances described below.
 
The following terms will have the meaning set forth below unless the context
clearly requires otherwise.  Terms defined elsewhere in this Agreement will have
the same meaning throughout this Agreement.
 
Article I
Definitions
 
1.“Affiliate” means (i) any corporation at least a majority of whose outstanding
securities ordinarily having the right to vote at elections of directors is
owned directly or indirectly by the Company or (ii) any other form of business
entity in which the Company, by virtue of a direct or indirect ownership
interest, has the right to elect a majority of the members of such entity’s
governing body.


2.“Agreement” means this letter agreement, as amended, extended or renewed from
time to time in accordance with its terms.


3.“Annual RSU Grant” means the number of restricted share units granted to you
in your most recent annual grant of restricted share units, which shall be equal
to the sum of the number of time-based restricted share units and the target
number of performance-based restricted share units.


4.“Board” means the board of directors of the Company duly qualified and acting
at the time in question.  On and after the date of a Change in Control, any duty
of the Board in connection with this Agreement is non-delegable and any attempt
by the Board to delegate any such duty is ineffective.






--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 2 of 9



5.“Cause” means your conviction of a felony or crime involving moral turpitude,
your commission of a willful act of fraud or dishonesty with respect to the
Company, your willful and repeated failure to perform substantially your
material duties with the Company, your engaging in significant activity that is
materially harmful to the reputation of the Company, or your breach of your
fiduciary responsibilities to the Company or its shareholders.


6.“Change in Control” means any of the following:


a.the sale, lease, exchange or other transfer, directly or indirectly, of all or
substantially all of the assets of the Company in one transaction or in a series
of related transactions, to any Person;


b.except in the case of the liquidation or dissolution of the Company in
connection with the bankruptcy or insolvency of the Company or similar
arrangement for the benefit of the Company’s creditors, the approval by the
shareholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, as the case may be;


c.any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 20 percent or more of the
combined voting power of the outstanding securities of the Company ordinarily
having the right to vote at elections of directors;


d.a merger or consolidation to which the Company is a party if the shareholders
of the Company immediately prior to the effective date of such merger or
consolidation have, solely on account of ownership of securities of the Company
at such time, “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) immediately following the effective date of such merger or
consolidation of securities of the surviving corporation representing less than
50 percent of the combined voting power of the surviving corporation’s then
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the continuing directors);


e.the continuing directors cease for any reason to constitute at least a
majority of the Board; or


f.a change in control of a nature that is determined by outside legal counsel to
the Company, in a written opinion specifically referencing this provision of the
Agreement, to be required to be reported (assuming such event has not been
“previously reported”) pursuant to section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirement, as of
the effective date of such Change in Control.


For purposes of this Section 6, a “continuing director”‘ means any individual
who is a member of the Board on January 20, 2006 while he or she is a member of
the Board, and any individual who subsequently becomes a member of the Board
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the directors who are continuing
directors (either by a specific vote or by approval of the proxy statement of
the Company in which such individual is named as a nominee for director without
objection to such nomination).


Notwithstanding the preceding provisions of this Section 6, a Change in Control
shall not be deemed to have occurred if the Person described in the preceding
provisions of this Section 6 is (1) an underwriter or underwriting syndicate
that has acquired the ownership of any of the Company’s then outstanding voting
securities solely in connection with a public offering of the Company’s
securities, (2) the Company or any subsidiary of the Company or (3) an employee
stock ownership plan or other employee benefit plan maintained by the Company
(or any of its affiliated companies) that is qualified under the provisions of
the Code. In addition, notwithstanding the preceding provisions of this Section,
a Change in Control shall not be deemed to have occurred if the Person described
in the preceding provisions of this Section becomes a beneficial owner of more
than the permitted amount of outstanding securities as a result of the
acquisition of voting securities by the Company which, by reducing the number of
voting securities outstanding, increases the proportional number of shares
beneficially owned by such




--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 3 of 9



Person, provided, that if a Change in Control would occur but for the operation
of this sentence and such Person becomes the beneficial owner of any additional
voting securities (other than through the exercise of options granted under any
stock option plan of the Company or through a stock dividend or stock split),
then a Change in Control shall occur.


7.“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
a specific provision of the Code includes a reference to such provision as it
may be amended from time to time and to any successor provision.


8.“Company” means Westar Energy, Inc., a Kansas corporation.


9.“Confidential Information” means information which is proprietary to the
Company or proprietary to others and entrusted to the Company, whether or not
trade secrets.  It includes information relating to business plans and to
business as conducted or anticipated to be conducted, and to past or current or
anticipated products or services.  It also includes, without limitation,
information concerning research, development, purchasing, accounting, marketing
and selling.  All information which you have a reasonable basis to consider
confidential is Confidential Information, whether or not originated by you and
without regard to the manner in which you obtain access to that and any other
proprietary information.


10.“Date of Termination” following a Change in Control (or prior to a Change in
Control if your termination was either a condition of the Change in Control or
was at the request or insistence of any Person related to the Change in Control)
means:


a.if your employment is to be terminated for Disability, 30 days after Notice of
Termination is given (provided that you have not returned to the performance of
your duties on a full-time basis during such 30-day period);


b.if your employment is to be terminated by the Company for Cause or by you for
Good Reason, the date specified in the Notice of Termination, which date may not
be less than 30 days or more than 60 days after the date on which the Notice of
Termination is given unless you and the Company otherwise expressly agree;


c.if your employment is to be terminated by the Company for any reason other
than Cause, Disability, death or Retirement, the date specified in the Notice of
Termination, which in no event may be a date earlier than 30 days after the date
on which a Notice of Termination is given, unless an earlier date has been
expressly agreed to by you in writing either in advance of, or after receiving,
such Notice of Termination; or


d.if your employment is terminated by reason of death or Retirement, the date of
death of Retirement, respectively.


In the case of termination by the Company of your employment for Cause, if you
have not previously expressly agreed in writing to the termination, then within
30 days after receipt by you of the Notice of Termination with respect thereto,
you may notify the Company that a dispute exists concerning the termination, in
which event the Date of Termination will be the date set either by mutual
written agreement of the parties or by the judge or arbitrators in a proceeding
as provided in Article IV, Section 6 of this Agreement.  During the pendency of
any such dispute, you will continue to make yourself available to provide
services to the Company and the Company will continue to pay you your full
compensation and benefits in effect immediately prior to the date on which the
Notice of Termination is given (without regard to any changes to such
compensation or benefits which constitute Good Reason) and until the dispute is
resolved in accordance with Article IV, Section 6 of this Agreement.  You will
be entitled to retain the full amount of any such compensation and benefits
without regard to the resolution of the dispute unless the judge or arbitrators
decide(s) that your claim of a dispute was frivolous or advanced by you in bad
faith.


11.“Disability” means a permanent and total disability as defined in
section 22(e)(3) of the Code.




--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 4 of 9





12.“Exchange Act” means the Securities Exchange Act of 1934, as amended.  Any
reference to a specific provision of the Exchange Act or to any rule or
regulation thereunder includes a reference to such provision as it may be
amended from time to time and to any successor provision.


13.“Good Reason” means (1) any change in your status as an officer of the
Company, (2) a reduction by the Company in your total annual compensation, as in
effect immediately prior to the Change in Control or as the same may be
increased from time to time thereafter, including a reduction in your base
salary, a reduction in your Annual RSU Grant value (calculated based on your
Annual RSU Grant and the price per share for the Company’s common stock used in
determining your most recent Annual RSU Grant) and the elimination of dividend
equivalents on the Annual RSU Grant, provided that a reduction in total annual
compensation resulting from a change by the Company in the indicated annual
dividend paid on the Company’s common stock shall not be deemed “Good Reason,”
(3) any requirement of the Company that you be required to relocate more than 80
miles from your principal office location immediately prior to the Change in
Control provided that your new principal office is located outside the Company’s
Kansas service territory on the date hereof, (4) the taking of any action by the
Company which would materially and adversely affect your participation in or
reduce your benefits under any Plan, unless you are permitted to participate in
other plans providing you with substantially equivalent benefits at no greater
cost to you, (5) any purported termination by the Company of your employment
which is not properly effected pursuant to a Notice of Termination and pursuant
to any other requirements of this Agreement, or (6) the failure of the Company
to obtain the assumption agreement contemplated in Article IV, Section 2.


14.“Notice of Termination” means a written notice given on or after the date of
a Change in Control (unless your termination before the date of the Change in
Control was either a condition of the Change in Control or was at the request or
insistence of any Person related to the Change in Control) which indicates the
specific termination provision in this Agreement pursuant to which the notice is
given.  Any purported termination by the Company or by you for Good Reason on or
after the date of a Change in Control (or before the date of a Change in Control
if your termination was either a condition of the Change in Control or was at
the request or insistence of any Person related to the Change in Control) must
be communicated by a written Notice of Termination to be effective; provided,
that a Notice of Termination by you for Good Reason must be delivered to the
Company not later than 90 calendar days after your knowledge of the event
serving as the basis for your termination for Good Reason.


15.“Person” means any individual, corporation, partnership, group, association
or other “person,” as such term is used in section 14(d) of the Exchange Act,
other than the Company, or any Affiliate or any employee benefit plan(s)
sponsored by the Company or an Affiliate.


16.“Plan” means any employee benefit plan, welfare benefit plan or fringe
benefit plan in which you are participating immediately prior to a Change in
Control or, if more favorable to you, which may be available from time to time
thereafter to you or other comparable executives of the Company.


17.“Qualifying Termination” means the termination of your employment within
three years following a Change in Control (a) by the Company or the Company’s
Successor without Cause or (b) by you for Good Reason. A Qualifying Termination
shall not include a termination of your employment by reason of your death,
Disability or Retirement.


18.“Retirement” means termination of your employment on or after your normal
retirement date under the terms of the Westar Energy, Inc. Retirement Plan, as
in effect immediately prior to your termination or a Change in Control,
whichever is earlier.


19.“Separation from Service” means your termination of employment with the
Company.


20.“Successor” means any Person that succeeds to, or has the practical ability
to control (either immediately or solely with the passage of time), the
Company’s business directly, by merger, consolidation or other form of business
combination, or indirectly, by purchase of the Company’s outstanding securities
ordinarily having the right to vote at the election of directors or, all or
substantially all of its assets or otherwise.




--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 5 of 9







ARTICLE II
TERM OF AGREEMENT
 
This Agreement is effective immediately and will continue in effect until the
earliest of (a) your termination of this Agreement, (b) the Company’s
termination of this Agreement by providing you with written notice of such
termination at least 180 calendar days prior to the proposed termination date,
provided that such termination notice shall be deemed to be null and void if
prior to such proposed termination date a Change in Control occurs or another
event occurs that would result in a Change in Control, or (c) the third
anniversary of a Change in Control.




ARTICLE III
CHANGE IN CONTROL BENEFITS
 
1.Benefits payable following Separation from Service following a Qualifying
Termination. If you have a Separation from Service with the Company following a
Qualifying Termination, then the Company will provide you the payments and
benefits described in clauses (a) and (b) of this Section 1 of Article III,
subject to the limitations described in clause (c) of this Section 1 of
Article III.


a.Cash Payment.  On the first business day following the six month anniversary
of your Separation from Service with the Company following a Qualifying
Termination, the Company will make a lump-sum cash payment to you in an amount
equal to the sum of:


i.two times your annual base salary in effect on the date of the Change in
Control or, if higher, your annual base salary in effect on the Date of
Termination;


ii.two times (x) your Annual RSU Grant multiplied by (y) the average of the high
and low selling price per share for the Company’s common stock on the date of
the Change in Control or, if higher, the Date of Termination (or, if either such
date was not a trading day, on the next preceding day when shares were traded)
as reported by the New York Stock Exchange, provided that if the restricted
share units related to the Annual RSU Grant are converted into restricted share
units related to securities of the Company’s Successor in connection with the
Change in Control, the amount payable pursuant to this clause (ii) will be based
on the number of securities into which such restricted share units are converted
and the average of the high and low selling price per share of such securities;


iii.two times (x) your Annual RSU Grant multiplied by (y) the indicated annual
dividend on the Company’s common stock in effect on the date of the Change in
Control or, if higher, the Date of Termination, provided that if the restricted
share units related to the Annual RSU Grant are converted into restricted share
units related to securities of the Company’s Successor in connection with the
Change in Control, the amount payable pursuant to this clause (iii) will be
based on the number of securities into which such restricted share units are
converted and the indicated annual dividend on such securities;


iv.the excess of (x) the present value (determined as of the Date of
Termination) of the lump-sum actuarial equivalent of the benefit you would have
received, giving you credit for two additional years of age and service under
the Company’s pension plans in which you participate, utilizing actuarial
assumptions (including the discount rate used in the present value calculation)
no less favorable to you than those in effect under the pension plan immediately
prior to the Change in Control, over (y) the present value (determined as of the
Date of Termination) of the lump-sum actuarial equivalent of your actual
benefits accrued as of the Date of Termination, if any, under the pension plans,
and utilizing the same actuarial assumptions as used above;






--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 6 of 9



v.the product of (x) your annual base salary in effect on the Date of
Termination divided by 2080, and (y) the number of hours of unused vacation you
were eligible to receive in the year of your termination; and


vi.the product of (x) your annual base salary in effect on the Date of
Termination divided by 2080, and (y) the number of hours of unused sick leave
you have earned, up to a maximum of 240 hours.


b.Welfare Plans.  The Company will maintain in full force and effect, for the
continued benefit of you and your dependents for a period terminating on the
earlier of (x) the second anniversary of the Date of Termination and (y) the
date you begin receiving equivalent benefits from a new employer (including
coverage for any pre-existing conditions), all insured and self-insured employee
benefit and welfare benefit Plans (including, without limitation, medical, life,
dental, vision and disability plans) in which you were eligible to participate
at any time during the 90-day period immediately preceding the Change in
Control, provided that your continued participation is possible under the
general terms and provisions of such Plans and without regard to any
discretionary amendments to such Plans by the Company following the Change in
Control (or prior to the Change in Control if amended as a condition of or at
the request or insistence of a Person (other than the Company) related to the
Change in Control) and provided that you continue to pay an amount equal to your
regular contribution under such Plans for such participation (based upon your
level of benefits and employment status most favorable to you at any time during
the 90-day period immediately preceding the Change in Control).  The
continuation period under federal and state continuation laws, to the extent
applicable, will begin to run from the date on which coverage pursuant to this
clause (b) ends.  If, at the end of the two year period, you have not previously
received or are not then receiving equivalent benefits from a new employer
(including coverage for any pre-existing conditions), the Company, pursuant to
federal and state law, will provide, for a period of eighteen months (the “COBRA
Period”), a continuation of your and your dependents’ coverage under such Plans
(the “COBRA Coverage”), provided that you will be required to pay for such
benefits during the COBRA Period, should you elect to receive COBRA Coverage.


c.Limitation on Payments and Benefits.  Notwithstanding anything in this
Agreement to the contrary, if any of the payments or benefits to be made or
provided in connection with this Agreement, together with any other payments,
benefits or awards which you have the right to receive from the Company, or any
corporation which is a member of an “affiliated group” (as defined in
section 1504(a) of the Code without regard to section 1504(b) of the Code), of
which the Company is a member, constitute an “excess parachute payment” (as
defined in section 280G(b) of the Code), such payments, benefits or awards will
be reduced by the minimum amount the Company deems necessary so that none of the
payments or benefits under the Agreement are excess parachute payments.  The
calculations to determine such reduction must be made in good faith by legal
counsel or a certified public accountant selected by the Company, and such
determination will be conclusive and binding upon you and the Company.


ARTICLE IV
OTHER PROVISIONS
 
1.Binding Agreement.  This Agreement inures to the benefit of, and is
enforceable by, you, your personal and legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.  If you
die while any amount would still be payable to you under this Agreement if you
had continued to live, all such amounts, unless otherwise provided in this
Agreement, will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.


2.Successors.  This Agreement shall not be terminated by any sale, merger or
other business combination involving the Company or its business. In the event
of any such sale, merger or other business combination, the provisions of this
Agreement shall be binding upon the Company’s Successor. The Company agrees that
in connection with any sale, merger or other business combination, it will cause
the Company’s Successor (x) unconditionally to assume by written instrument
delivered to you, all of the obligations of the Company hereunder, and (y)
maintain directors and officers liability insurance for five years following
your termination that provides coverage for you as a former officer of the
Company or its Successor substantially the same as the coverage provided to
current officers of the Company or its Successor.




--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 7 of 9





3.Confidential Information.  During the term and for three years following the
Date of Termination, you will not, directly or indirectly, disclose or use any
of the Company’s Confidential Information, other than in the proper performance
of the duties contemplated herein or as required by law or by a court of
competent jurisdiction or other administrative or legislative body. You agree to
return all confidential information to the Company at any time upon request of
the Company and upon the termination of your employment for any reason.


4.Taxes.  All payments and benefits to be made or provided to you in connection
with this Agreement will be subject to required withholding of federal, state
and local income, excise and employment-related taxes.


5.Notices.  For the purposes of this Agreement, notices and all other
communications provided for in, or required under, this Agreement must be in
writing and will be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid and addressed to each party’s respective address set
forth on the first page of this Agreement (provided that all notices to the
Company must be directed to the attention of the General Counsel), or to such
other address as either party may have furnished to the other in writing in
accordance with these provisions, except that notice of change of address will
be effective only upon receipt.


6.Disputes.  Any dispute, controversy or claim arising under or in connection
with this Agreement will be settled exclusively by binding arbitration
administered by the American Arbitration Association in Topeka, Kansas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction. If any dispute shall arise involving your
right to benefits hereunder, the Company will reimburse you on a current basis
for all legal fees and expenses incurred in connection with such dispute
regardless of the result thereof, provided that if the arbitrators determine
that the Company properly terminated your employment for Cause, you will be
obligated to repay to the Company any such reimbursement made by the Company.


7.Related Agreements.  To the extent that any provision of any other Plan or
agreement between the Company and you limits, qualifies or is inconsistent with
any provision of this Agreement, then for purposes of this Agreement, while such
other Plan or agreement remains in force, the provision of this Agreement will
control and such provision of such other Plan or agreement will be deemed to
have been superseded, and to be of no force or effect, as if such other
agreement had been formally amended to the extent necessary to accomplish such
purpose.  Nothing in this Agreement prevents or limits your continuing or future
participation in any Plan provided by the Company and for which you may qualify,
and nothing in this Agreement limits or otherwise affects the rights you may
have under any Plans or other agreements with the Company.  Amounts which are
vested benefits or which you are otherwise entitled to receive under any Plan or
other agreement with the Company at or subsequent to the Date of Termination
will be payable in accordance with such Plan or other agreement.


8.No Employment or Service Contract.  Nothing in this Agreement is intended to
provide you with any right to continue in the employ of the Company for any
period of specific duration or interfere with or otherwise restrict in any way
your rights or the rights of the Company, which rights are hereby expressly
reserved by each, to terminate your employment at any time for any reason or no
reason whatsoever, with or without Cause.


9.Funding and Payment.  Benefits payable under this Agreement will be paid only
from the general assets of the Company.  No person has any right to or interest
in any specific assets of the Company by reason of this Agreement.  To the
extent benefits under this Agreement are not paid when due to any individual, he
or she is a general unsecured creditor of the Company with respect to any
amounts due.


10.Survival.  The respective obligations of, and benefits afforded to, the
Company and you which by their express terms or clear intent survive termination
of your employment with the Company or termination of this Agreement, as the
case may be, including without limitation the provisions of Article III, will
survive termination of your employment with the Company or termination of this
Agreement, as the case may be, and will remain in full force and effect
according to their terms. 




--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 8 of 9



ARTICLE V
MISCELLANEOUS
 
1.Modification and Waiver.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in a writing signed by you and the Company.  No waiver by any party to this
Agreement at any time of any breach by another party to this Agreement of, or of
compliance with, any condition or provision of this Agreement to be performed by
such party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.


2.Entire Agreement.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter to this Agreement have
been made by any party which is not expressly set forth in this Agreement.


3.Governing Law.  This Agreement and the legal relations among the parties as to
all matters, including, without limitation, matters of validity, interpretation,
construction, performance and remedies, will be governed by and construed
exclusively in accordance with the internal laws of the State of Kansas (without
regard to the conflict of laws principles of any jurisdiction).


4.Headings.  Headings are for purposes of convenience only and do not constitute
a part of this Agreement.


5.Further Acts.  The parties to this Agreement agree to perform, or cause to be
performed, such further acts and deeds and to execute and deliver or cause to be
executed and delivered, such additional or supplemental documents or instruments
as may be reasonably required by the other party to carry into effect the intent
and purpose of this Agreement.


6.Severability.  The invalidity or unenforceability of all or any part of any
provision of this Agreement will not affect the validity or enforceability of
the remainder of such provision or of any other provision of this Agreement,
which will remain in full force and effect.


7.Counterparts.  This Agreement may be executed in several counterparts, each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.


8.Compliance With Section 409A.  It is the intent of the parties that the
provisions of this Agreement comply with Code Section 409A and the Treasury
regulations and guidance issued thereunder (“Section 409A”) and that this
Agreement be interpreted and operated consistent with such requirements of
Section 409A in order to avoid the application of additive income taxes under
Section 409A (“409A Penalties”). To the extent that a payment, or the settlement
or deferral thereof, is subject to Section 409A, except as you and the Board
otherwise determine in writing, the payment shall be paid, settled or deferred
in a manner that will meet the requirements of Section 409A, such that the
payment, settlement, or deferral shall not be subject to the 409A Penalties.


[Signatures on following page]






--------------------------------------------------------------------------------

[Employee Name]
[Date]
Page 9 of 9



If this letter correctly sets forth our agreement on the subject matter
discussed above, kindly sign and return to the Company the enclosed copy of this
letter, which will then constitute our agreement on this subject.
 


WESTAR ENERGY, INC.






____________________________________
Name:
Title:


ACCEPTED AND AGREED:






_____________________________________


Date: [Date]


